UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7254


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEVEN JAMES HALL, a/k/a Contourimpco,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:08-cr-00015-MR-1; 1:10-cv-00228-MR)


Submitted:   January 21, 2014             Decided: January 23, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven James Hall, Appellant Pro Se.       Donald David Gast,
Assistant United States Attorney, David A. Thorneloe, OFFICE OF
THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Steven James Hall seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                                   The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.                 28   U.S.C.       § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                       When the district court denies

relief    on    the    merits,      a    prisoner          satisfies     this    standard      by

demonstrating         that     reasonable            jurists     would       find    that     the

district       court’s      assessment      of        the    constitutional          claims    is

debatable      or     wrong.        Slack    v.       McDaniel,        529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,      and      that        the    motion     states    a   debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Hall has not made the requisite showing.                                Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                    We

deny     Hall’s     motion     to       compel       counsel      to     produce     discovery

documents and his motion for adjudication.                               We dispense with

oral   argument        because      the     facts          and   legal       contentions      are

                                                 2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3